People v Francis (2021 NY Slip Op 03608)





People v Francis


2021 NY Slip Op 03608


Decided on June 9, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2019-02690
2019-02691
 (Ind. No. 190/17, S.C.I. No. 196/18)

[*1]The People of the State of New York, respondent,
vJohn A. Francis, appellant.


Thomas N. N. Angell, Poughkeepsie, NY (Jennifer Burton of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) a judgment of the County Court, Dutchess County (Peter M. Forman, J.), rendered January 24, 2019, convicting him of criminal possession of a controlled substance in the third degree under Superior Court Information No. 196/18, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered January 24, 2019, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a controlled substance in the third degree under Indictment No. 190/17.
ORDERED that the judgment and the amended judgment are affirmed.
Contrary to the defendant's contention, the County Court, when imposing sentence, relied upon reliable information in the presentence report (see People v Haslow, 20 AD3d 680). The sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., HINDS-RADIX, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court